— Order, Supreme Court, New York County (Myriam J. Altman, J.), entered April 16, 1992, which denied the motion of third-party defendant Takashimaya, Inc., to preclude the testimony of plaintiff’s physician as to additional injuries contained in his medical reports, or, in the alternative, to adjourn the trial to permit third-party defendant to conduct further physical examinations, unanimously affirmed, with costs.
A comparison of the medical reports and bills of particulars with the reports served less than thirty days before the scheduled trial date, which third-party defendant asserts violated the medical exchange provisions of the Uniform Rules for Trial Courts (22 NYCRR 202.17 [g], [h]), indicates that, save for one injury for which plaintiff makes no claim, notice of all of the alleged new injuries previously appeared in timely-served medical reports. In any event, reported observations such as that plaintiff was unable to climb stairs or write for any length of time do not constitute a prognosis, nor set forth new "injuries or conditions”, but rather detail the functional consequences of previously reported injuries or conditions. Concur — Milonas, J. P., Ellerin, Kassal and Rubin, JJ.